11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Judkins Walton,                              * From the 318th District Court
                                               of Midland County,
                                               Trial Court No. FM-43,389.

Vs. No. 11-15-00298-CV                       * January 11, 2018

Janet Walton,                                * Memorandum Opinion by Bailey, J.
                                               (Panel consists of: Willson, J.,
                                               Bailey, J., and Wright, S.C.J.,
                                               sitting by assignment)

      This court has inspected the record in this cause and concludes that there
is error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is reversed, and the cause is remanded to
the trial court for a new trial. The costs incurred by reason of this appeal are
taxed against Janet Walton.